the president pronounced the court’s opinion, as follows :
“ The court (not deciding, at this time, how far a suit brought against infants and their guardian, either testamentary or ex firovisione legis, would be correct, not perceiving any thing in this case, to shew that the suit Was against such guardian,) is of opinion, that, in all other cases, a guardian ad litem ought to appear to have been appointed by the court. The judgment is therefore reversed with costs ; and judgment is to be entered that the plaintiffs take nothing,” See.